O’Malley, J. (dissenting).
The contract between the parties called for the purchase by the plaintiffs and the sale by the defendant of “ all that certain plot, piece- or parcel of land, situated, lying and being in the Borough of Bronx, County of Bronx, City and State of New York, known and designated as Lots No. 879 and 880, 881 and 882, on a map entitled ' Map of 1669 lots held by the Farmers Loan and Trust Co. as trustee under trust created by William Waldorf Astor, situated at Westchester, Tremont, Morris Park, Metcalf and St. Lawrence Aves., East 172d Street, East 174th Street, East 178th Street and East 180th Street, and intersecting streets and avenues, Borough of Bronx, City of New York,’ made by George C. Hollerith the 22nd day of May, 1922, and filed in the office of the Register of Bronx County on the 14th day of June, 1922, Section 1 of said map being filed as Map No. 588, Section 2 of said Map being filed as Map No. 589, and Section 3 of said Map being filed as Map No. 590.
“ Said premises being the northeast corner of Westchester & Rosedale Ave., and being approximately 100' by 100'.”
The plaintiffs refused to accept a deed which purported to convey in the exact terms quoted. The basis of this refusal and the sole point relied upon by the plaintiffs is that the premises described are not approximately 100 feet by 100 feet, but are 106.91 feet on the west, 100 feet on the north, 87.98 feet on the east and 101.78 feet on the south.
The plaintiffs rely neither on fraud nor mistake, nor did they prove any specific reliance upon the alleged representation as to the plot being approximately 100 feet by 100 feet, nor any particular damage from the breach of such representation.
The map referred to in the description was thereby incorporated by reference in the contract to sell. This map shows the actual dimensions and shape of the plot. The plot, therefore, was described in specific terms. The statement that the plot was approximately 100 feet by 100 feet was a general description. The rule is that words of general description must yield to those of particular or specific description..
So far as the area of the plot is concerned, there was a discrepancy of only 2.55 per cent between a plot of 100 feet by 100 feet and that actually contained in the plot in question. Moreover, this was a corner plot and such sides as abutted upon the adjoining *245streets were 100 feet or more in length. The Special Term, therefore, was justified as trier of the facts and of the law, in decreeing specific performance in favor of the defendant.
I, therefore, dissent and vote to affirm the judgment appealed from.
Sherman, J., concurs.
Judgment reversed, with costs, and judgment directed in favor of the plaintiffs, with costs. Settle order on notice. The findings inconsistent with this determination should be reversed and such new findings made of facts proved upon the trial as are necessary to sustain the judgment hereby awarded.